DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.
Status of Claims
Claims 1-30 are pending with claims 6-7 and 13-30 are withdrawn as drawn to non-elected inventions and species. Accordingly, claims 1-30 are pending, with claims 13-30 currently withdrawn. Claims 1-5 and 8-12 are examined.
 
Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No.  PCT/EP2016/081252, filed 12/15/2016.  Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s).   PCT/EP2015/081060 filed on 12/22/2015.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araoz et al. (US20130303405A1) in view of Castro (US20080311597).

	Araoz does not teach an absorption zone or a device with multiple zones.
	However, Castro, throughout the reference and especially at abstract, [0012], [0013] teaches using lateral flow devices to detect an analyte and teach that they offer rapid  point of care testing.   Castro at [0033]-[0034], [0084], and [0158]-[0159] teaches that lateral flow devices have a zone for depositing a sample (a sample application area), a zone comprising a conjugate (conjugate pad), a visualization zone containing a test zone for the analyte (capture area), a control zone (control line), and an absorption zone (absorbent pad).
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used a lateral flow device with a zone for depositing a sample, a zone comprising a conjugate a test zone, a control zone, and an absorption zone, as taught by Castro, in the device of Araoz.

One of ordinary skill in the art would have a reasonable expectation of success, because it is routine to create lateral flow devices for various analytes.
	With respect to claim 2, Castro at [0092], [0096], [0132], and [0136] teaches that the membrane of the lateral flow device can be made of glass fibers. 
With respect to claim 3, Castro at Fig. 7 and [0158] teaches that the zone for depositing the sample (14) and the zone comprising a conjugate (20) overlap at one of their ends and the other end of the zone comprising a conjugate overlaps with one end of the visualization zone (16, and the absorption zone (18) overlaps with the free end of the visualizing zone.
With respect to claim 4, Castro at [0093] and [0148] teaches a pore size of 0.1 to 3 microns, which overlaps with the claimed range and renders it obvious. Castro at [0092], [0096], [0132], and [0136] teaches that the membrane of the lateral flow device can be made of glass fibers.   Moreover, a change is size would be obvious and it would be routine to optimize size.  See MPEP 2144.04.  
	With respect to claim 5, Castro at [0093] teaches a thickness of 0.11 to 0.15 mm, which is inside the claimed range. Castro at [0092], [0096], [0132], and [0136] teaches that the membrane of the lateral flow device can be made of glass fibers. 

With respect to claim 8, Araoz at abstract teaches a nicotinic acetylcholine receptor.

With respect to claim 11-12, Araoz at [0050] teaches coating the device with fragmented and isolated cell membranes from 5 ug per well.  In general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.    "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   See also MPEP §2144.05. 	 Araoz at abstract and [0019] teaches a nicotinic acetylcholine receptor and a torpedo electrocyte cell membrane.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/22/2021, with respect to the rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see Remarks, filed 06/22/2021, with respect to the rejection under 35 U.S.C. 103(a) have been fully considered and are not persuasive.  Applicant argues that the invention is a competition binding lateral flow assay; however, this is not necessarily claimed.  No where is lateral flow or competition claimed. Applicant argues that he was the first to make a lateral flow strip with membranes on it; however, Applicant has not provided persuasive reasoning why it would be non-obvious to do so.  Applicant claims he uses a complex mixture of sugars and proteins, but the claims are not commensurate in scope with this.   Applicant argues that the references do not teach fixing the membrane to lateral flow and argues that this is very complicated; however, Applicant has neither provided evidence of this or claimed it.  Applicant 
“The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.” (Emphasis added). Thus, Applicant's arguments are not persuasive.  Applicant argues that Araoz uses a different method of immobilizing; however, Applicant has not claimed a particular method.  Applicant argues unexpected results of immobilizing the membranes; however, these results are not commensurate in scope with the claims.  Applicant argues that Castro does not teach glass fiber; however, it is disclosed in the locations cited above.  Applicant argues that this is the first time glass fiber membranes are used in the support for a lateral test flow; however, this is not true as per Castro above.  Thus, Applicant’s arguments are not persuasive.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641